Order entered May 11, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01118-CV

                       BRIGETTA D’OLIVIO, Appellant

                                        V.

                  HILARY THOMPSON HUTSON, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-02704-2020

                                     ORDER

      Before the Court is appellant’s April 28, 2021 letter regarding the clerk’s

record. We construe the letter as a motion to correct the clerk’s record. Appellant

states in her motion that she has performed a “cursory review” of the clerk’s record

and is still in the process of reviewing it. As best we can discern, appellant

complains that the clerk’s record is missing the following three documents: (1)

order signed on December 21, 2020; (2) amended judgment signed on December
31, 20201; and (2) order signed on January 1, 2020.2 We GRANT the motion to

the extent that we ORDER Collin County Clerk Stacey Kemp to file, by May 21,

2021, a supplemental clerk’s record containing the three requested documents. If

any of the documents do not exist or cannot be located, Ms. Kemp shall provide

written verification of such fact.

        Should appellant have a further complaint about the clerk’s record, she shall

file a motion specifically identifying any omission or inaccuracy.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Kemp and all parties.

                                                        /s/     BONNIE LEE GOLDSTEIN
                                                                JUSTICE




1
  The clerk’s record contains the trial court’s Final Judgment and Order on Forcible Entry and Detainer
signed on December 31, 2020. It also contains appellee’s Corrected Proposed Final Judgment and Order
filed on December 18, 2020 with the corrected proposed order attached. The signed judgment in the
clerk’s record includes the corrections requested in the corrected proposed final judgment.
2
 We note the Case Summary in the clerk’s record includes a “Judge’s Docket Entry” for this date stating:
“Defendant’s Motion to Clarify Oral Ruling, Reduce Amount of Supersedeas Bond and Reduce Oral
Ruling to Written Order and Motion to Stay Enforcement of Oral Ruling Pending Consideration of
Emergency Motion is hereby DENIED IN ALL PARTS.”